       Case 2:13-cr-00088-APG-CWH Document 71 Filed 07/28/20 Page 1 of 1




 1                         UNITED STATES DISTRICT COURT
 2                               DISTRICT OF NEVADA
 3
     United States of America,
 4
                   Plaintiff,                    Case No. 2:13-cr-00088-APG-CWH
 5
           v.                                    Order Granting First Stipulation
 6
                                                 to Continue Deadline for Optional
     David Bird,
 7                                               Reply to Response (ECF No. 68) to
                   Defendant.                    Motion to Vacate (ECF No. 67)
 8
 9
10         Based on the pending stipulation, the Court finds that good cause exists to
11   continue the deadline for Bird’s optional reply to the government’s response to his
12   motion to vacate under 28 U.S.C. § 2255.
13         IT IS THEREFORE ORDERED that Bird’s optional reply brief is due
14   August 28, 2020.
15         Dated_______________,
           Dated: July 28, 2020. 2020
16
17                                                       ________________________
                                                         Andrew P. Gordon
18
                                                         United States District Judge
19
20
21
22
23
24
25
26




                                             3
